Per Curiam.
We find no substantial error in the proceedings in this case, and the decree is therefore affirmed. A restatement of the pertinent principles by another and independent opinion would result in no apparent advantage. (See ante p. 1 for opinion below.)
In addition to the authorities cited in the court’s opinion (ante p. 1, 35 A. 2d 831) some additional support may be found in Quarl v. Abbett, 102 Ind. 233, 1 N.E. 476, 52 Am. Rep. 662, and in cases listed in 126 A.L.R. 664, and 145 A.L.R. 1394.